                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT C. BOLUS, SR. and                                     CIVIL ACTION
BOLUS TRUCK PARTS AND
TOWING, INC. TIA BOLUS
ENVIRONMENTAL GROUP,
              Plaintiffs,
             v.                                              NO. 19-1712

IAT INSURANCE GROUP TIA HARCO:
NATIONAL INSURANCE COMPANY;
BRADLEY DAVENPORT and
MOUNT POCONO
TRANSPORTATION, INC.,
             Defendants.

                                    MEMORANDUM

      Plaintiffs' suit arises from nonpayment and allegedly defamatory and

fraudulent statements by Defendants after Plaintiffs provided environmental clean-

up services following a diesel spill caused by Defendant Mount Pocono

Transportation, Inc.' s truck fire. Presently before the Court is Plaintiffs' Motion to

Remand the Action to the Philadelphia Court of Common Pleas. ECF No. 5.


        I.   Background

      Plaintiffs filed this suit in the Philadelphia County Court of Common Pleas

on December 8, 2017. ECF No. 5 at ,-r 1. Defendants, IAT Insurance Group tla

Harco National Insurance Company and Bradley Davenport (collectively "IAT" or

"Defendants"), assert that "Plaintiffs have vigorously litigated this action against



                                              1
IAT, filing a responsive pleading to IAT's New Matter, serving discovery requests

on IAT, answering IAT's discovery requests, and deposing IAT's claims adjuster."

ECF No. 8 at 3. On March 28, 2019, the claim against the non-diverse Defendant,

Mt. Pocono Transportation, Inc. ("Mount Pocono"), was resolved when "IAT

made a payment to the Plaintiffs for the amount of their invoice in exchange for

Plaintiffs' dismissal of Mount Pocono from the litigation." ECF No. 8 at 3.

Subsequently, the remaining Defendants filed a Removal Petition with this Court

on April 18, 2019. ECF No. 1. On May 14, 2019, Plaintiffs filed a motion to

remand the case and put forth three reasons why remand is appropriate. ECF No.

5.

      First, Plaintiffs argue that Defendants did not comply with 28 U.S.C. §

1446(a), in that, when they originally filed their Notice of Removal with the U.S.

District Court Clerk, they did not include copies of all process, pleadings, and

orders served upon Defendants. EFC No. 5 at 2-3. Second, Plaintiffs argue that

the case should be remanded because Defendants did not file a copy of their

petition for removal with the state court, as required by 28 U.S.C. §1446(d). ECF

No. 5 at 4. Finally, Plaintiffs argue that Defendants' Notice of Removal was

untimely under 28 U.S.C. § 1446(c)(l), which precludes a case from being

removed on the basis of jurisdiction more than one year after the commencement

of the action, except where plaintiff has acted in bad faith in order to prevent a



                                              2
defendant from removing the action. ECF No. 5 at 5.

        Defendants responded to Plaintiffs' Motion to Remand, contending that,

although Defendants did not comply with 1446(a) and include in their removal

notice copies of all process, pleadings and orders served upon Defendants in the

action, "omissions which are merely formal or modal do not affect the right to

remove and may be subsequently remedied." ECF No. 8 at 5. Further, Defendants

assert that the failure to promptly file a copy of the notice of removal with the

prothonotary of the Philadelphia Court of Common Pleas is a procedural defect

that does not affect whether removal was proper. ECF No. 8 at 6. Finally,

Defendants argue that their removal is within the exception set forth in 28 U.S.C. §

1446(c), which tolls the one-year limitation for removal where plaintiff has acted

in bad faith in order to prevent a defendant from removing the action. ECF No. 8

at 4.


        II.   Standard

        "The district courts shall have original jurisdiction of all civil actions where

the matter in controversy exceeds the sum or value of $75,000 ... and is between

citizens of different States." 28 U.S.C § 1332(a). Pursuant to 28 U.S.C. § 1441(a):

        Except as otherwise expressly provided by Act of Congress, any civil
        action brought in a State court of which the district courts of the
        United States have original jurisdiction, may be removed by the
        defendant or the defendants, to the district court of the United States
        for the district and division embracing the place where such action is


                                                3
      pending.

28 U.S.C. § 1441(a). If a case is not initially removable, notice of removal may be

filed within 30 days of the parties first becoming diverse. 28 U.S.C. § 1446(b)(3).

However, the time period during which diversity cases can be removed is limited

to "1 year after the commencement of the action, unless the district court finds that

the plaintiff has acted in bad faith in order to prevent a defendant from removing

the action." 28 U.S.C. § 1446(c)(l).

      "[T]he party asserting federal jurisdiction in a removal case bears the burden

of showing ... that the case is properly before the federal court." Frederico v.

Home Depot, 507 F.3d 188, 193 (3d Cir. 2007). "[R]emoval statutes are to be

strictly construed against removal and all doubts should be resolved in favor of

remand."' Steel Valley Auth. v. Union Switch and Signal Div., 809 F.2d 1006,

1010 (3d. Cir. 1987) (citing Abels v. State Farm Fire & Casualty Co., 770 F .2d 26,

29 (3d Cir. 1985)). Courts may remand "[c]ases ... under§ 1447(c) for (1) lack of

district court subject matter jurisdiction or (2) a defect in the removal procedure."

PASv. Travelers Ins. Co., 7 F.3d 349, 352 (3d Cir. 1993).


      III.   Discussion

             A. Defendants' Failure to Comply with§ 1446(a)

      A defendant's notice of removal must include "cop[ies] of all process,

pleadings, and orders served upon such defendant or defendants in such action."


                                              4
28 U.S.C. § 1446(a). When Defendants filed their Notice of Removal on April 18,

2019, Defendants failed to attach such exhibits required by §1446(a). ECF No. 5

at 3. However, as Defendants argue, "[o]missions which are merely formal or

modal do not affect the right to remove and may be subsequently remedied."

Efford v. Milam, 368 F. Supp. 2d 380, 383 (E.D. Pa. 2005) (citations omitted).

"Indeed, the majority of Circuit Courts addressing the issue have held that the

failure to attach process from the original state court proceeding ... to the notice of

removal, is a de minimus procedural defect that is curable after removal." King v.

Mansfield Univ. ofPennsylvania, No. 1:15-cv-0159, 2015 WL 4647637, at *4

(M.D. Pa. Aug. 5, 2015) (citations omitted). Therefore, Defendants' failure to

provide the required paperwork under 28 U.S.C. § 1446(a) does not necessitate a

remand by this Court and the Court does not find this failure to be a sufficient

enough reason to remand the case.

             B. Defendants' Failure to Comply with§ 1446(d)

      Pursuant to 28 U.S.C. § 1446(d), "promptly after the filing of such notice of

removal of a civil action the defendant ... shall file a copy of the notice with the

clerk of such State court, which shall effect the removal .... " 28 U.S.C. §

1446(d). "The requirement of notice to the state court is an important part of the

removal process and has been held necessary to terminate the state court's

jurisdiction. Consequently, it is not an obligation that is to be treated ...



                                               5
casually." Resolution Tr. Corp. v. Nernberg, 3 F.3d 62, 69 (3d Cir. 1993).

       Nevertheless, "courts have observed, 'failure of notice to the state court is a

procedural defect that does not defeat federal jurisdiction.'" Tube City IMS Corp.

v. Allianz Glob. Risks US. Ins. Co., No. 2:14-cv-1245, 2014 WL 6682577, at *4

(W.D. Pa. Nov. 25, 2014) (quoting Peterson v. BM! Refractories, 124 F.3d 1386,

1395 (11th Cir. 1997)). "In light of the technical nature of this defect and the

purpose of the notice ... courts have held that a defendant's act of promptly curing

the defect is sufficient and denied motions to remand under these circumstances."

Id. (citing Faye v. High 's of Baltimore, 541 F. Supp. 2d 752, 754 (D. Md. 2008);

Rohanna v. Hartford Life & Accident Ins. Co., 848 F. Supp. 2d 1009, 1014 (W.D.

Mo. 2012)). However, "a federal court might be justified in granting a timely

motion to remand under 28 U.S.C. § 1447 on the grounds of such a defect."

Peterson v. BM! Refractories, 124 F.3d 1386, 1395 (1 lth Cir. 1997)).

      In their Opposition to Plaintiffs' Motion to Remand, Defendants cite cases

that have held that notice to the state court within 25 days after removal is

"prompt," as required by§ 1446. See McLaughlin v. Bayer Essure, Inc. et al., No.

14-cv-7315, 2019 WL 2248690, atn.2 (E.D. Pa. May 24, 2019) and Tube City/MS

Corp, 2014 WL 6682577, at *4. Although Defendants filed their Notice of

Removal on April 18, 2019, they did not file a copy of the notice with the

prothonotary of the Philadelphia Court of Common Pleas until May 31, 2019. ECF



                                              6
No. 8 at 6. Therefore, Defendants cured their defect by filing notice with the state

court 43 days after their Notice of Removal was filed with this Court. This cure

was not prompt and seems to have been treated casually. Accordingly, remand is

warranted on this basis.

              C. Defendants' Failure to Comply with§ 1446(c)(l)'s One-Year

                 Requirement

       Diversity cases must be removed within "l year of the commencement of

the action, unless the district court finds that the plaintiff has acted in bad faith in

order to prevent a defendant from removing the action." 28 U.S.C. § 1446(c)(l).

The one-year limitation on removal in 1446(c)(1) is procedural and "excusable by

federal courts upon a proper showing of bad faith." Ehrenreich v. Black, 994 F.

Supp. 2d 284, 288 (E.D.N.Y. 2014). "Th[e] 'bad faith' provision was added to the

removal statute as part of the Federal Courts Jurisdiction and Venue Clarification

Act of 2011" and "few courts within the Third Circuit have addressed what

constitutes 'bad faith' under the current version of§ 1446(c)(l) .... " Plaxe v.

Fiegura, No. CV 17-1055, 2018 WL 2010025, at *3 (E.D. Pa. Apr. 27, 2018).

      Those courts that have examined the new language agree that bad faith is

evidenced by intentional conduct on behalf of the plaintiff which denies the

defendant the opportunity to remove the case to federal court. Id. "Courts have

noted that a plaintiffs bad faith in preventing removal may be ascertained by



                                               7
circumstantial evidence." Id. at *4 (citing In re: Asbestos Prod. Liab. Litig. (No.

VI), No. 16-CV-02408, 2016 WL 4264193 (E.D. Pa. Aug. 11, 2016)). The

"removing party who contends that the plaintiff acted in bad faith to prevent

removal bears a 'heavy burden of persuasion."' Id.

      Defendants filed their Notice of Removal more than one year after the

commencement of this action. ECF No. 8 at 3. However, Defendants argue that

they fall into the "bad faith" exception provided in § 1446(c)( 1), asserting that

"Plaintiffs never intended to pursue Mount Pocono and fraudulently joined this

non-diverse party solely to prevent removal of this case." ECF No. 8 at 3-5.

Defendants argue that Plaintiffs bad faith is illustrated by ( 1) Plaintiffs never

seeking discovery from Mount Pocono relating to Mount Pocono's alleged

obligation to pay the unpaid invoice or its failure to make payment on the invoice;

(2) Plaintiffs never moving for a default judgment against Mount Pocono to

recover the amount of unpaid invoice when Mount Pocono failed to answer; and

(3) the fact that the negotiations that preceded the settlement of Plaintiffs' claims

against Mount Pocono for the unpaid invoice did not include Mount Pocono, but

rather were between Plaintiffs and IAT. ECF No. 8 at 4-5.

      The Court finds that Defendants' arguments do not sufficiently satisfy their

heavy burden of persuasion. There is a more than a reasonable basis supporting

the claims against the non-diverse defendant as Mount Pocono was the only party



                                               8
Plaintiffs were in privity with under contract. ECF No. 9 at 2. Further, no

discovery deadline has passed, and it was not necessary for the Plaintiffs to

conduct discovery with Mount Pocono at this point as Plaintiffs had emails they

felt supported their claim. ECF No. 9 at 2. Additionally, no default deadline has

passed. ECF No. 9 at 2. Finally, the fact that IAT was the party that negotiated

and paid the settlement to release Mount Pocono from the action is evidence that

the Plaintiffs had a colorable claim against Mount Pocono and that they had a good

intention to prosecute the claim against Mount Pocono. ECF No. 9 at 4.

      Thus, because removal statutes are to be strictly construed against removal,

with all doubts resolved in favor of remand, the Court finds the Defendants did not

met their heavy burden of persuasion. Therefore, the Court will grant Plaintiffs'

Motion to Remand.


      IV.    Conclusion

      For the forgoing reasons, Plaintiffs' Motion to Remand to the Philadelphia

County Court of Common Pleas is granted.



                                                    BY THE COURT:




DATE:


                                             9
